MEMORANDUM ** AND ORDER
Petitioner Lester Fawkes appeals the district court’s denial of his petition for a writ of habeas corpus, 28 U.S.C. § 2254.
1. We deny the motion to expand the certificate of appealability. The issue of expert testimony was not raised in the habeas petition or in district court. The issue concerning contrived self-defense does not raise a substantial showing of the *782denial of a constitutional right, as required by 28 U.S.C. § 2253(c).
2. Sufficient evidence supported Petitioner’s conviction for first-degree murder. The jury’s failure to reach a verdict on the robbery charge did not negate the finding of “malice” necessary to convict for premeditated murder, and there was evidence of premeditation through planning, motive, and the manner of killing. People v. Anderson, 70 Cal.2d 15, 73 Cal.Rptr. 550, 447 P.2d 942, 949 (1968). The jury rationally could have found beyond a reasonable doubt that Petitioner deliberately decided to kill Kevin Hall for failing to pay a drug debt in full; he traveled from out of state, went to find Hall while armed, trapped Hall in a car, and shot him several times at close range. The jury’s inability to agree on whether Petitioner also was trying to take money from Hall at the time does not diminish any of this evidence. The evidence was sufficient and the verdict consistent. Although Petitioner testified that he acted in self-defense, Laura Heath’s testimony contradicted his and the jury was not required to believe him.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.